Citation Nr: 1727889	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-30 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In June 2016, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.


FINDING OF FACT

For the entire appellate period, the Veteran's PTSD symptoms are manifested by, at worst, occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130 Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records, VA treatment records, Social Security Administration records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in June 2011 and November 2015.  While the Veteran's representative asserts that a new examination should be afforded the Veteran since the November 2015 VA examination is too old, the Board disagrees.  Whether an examination is sufficiently contemporaneous to properly rate the current severity of the veteran's disability depends on the particular circumstances of the individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997).   Here, unlike the situation presented in Snuffer, the evidence does not indicate there has been a material change in the Veteran's PTSD since the November 2015 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95. The VA examination reports are thorough and the examinations in this case are adequate upon which to base a decision.  Hence, a remand for further examination is not warranted. 

Neither the Veteran nor his representative has advanced any further procedural arguments not addressed above in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is rated at 50 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411 (2016).  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266   (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).

A February 2011 Mental Health Outpatient Consult Note indicates that the Veteran reported feeling "trapped."  He also indicated that he avoids people and that he feels like his life is meaningless.  He stated that he had been struggling with these symptoms for approximately 2 months.  He denied having any thoughts of harming himself, although he felt that "life isn't worth living."  At the time, he was not taking any psychiatric meds.

A June 2011 VA examination report reflects that the Veteran did not receive treatment for his PTSD.  He began undergoing treatment in February 2011. There were no reports of hospitalization.  The Veteran reported being married and that he had a fair relationship with his spouse.  He denied current social relationships.  However, he indicated that his activities and leisure pursuits included walking, spending time with his grandchildren, and attending his daughter's wedding.  He had no history of suicidal attempts or violence/assaultive conduct.  His current psychosocial function status was impaired, general appearance was clean, speech was clear, attitude towards examiner was cooperative, friendly and relaxed, and his mood was good.  The Veteran had a short attention span, but the Veteran stated that his medication was causing him to have trouble with thinking.  Thought process and thought content were reported as normal.  There were no findings of delusion.  The VA examiner noted that the Veteran understood outcome of behavior and manifested average intelligence.  He suffered from sleep impairment, but no hallucinations were documented, nor were any obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was reported as "good", with no episodes of violence or problems with activities of daily living.  His GAF score was 60.  The VA examiner concluded that the Veteran manifested mild to moderate social and occupational impairment due to PTSD; and the most recent progress note at the time, from June 2011, indicated significant improvement in psychiatric condition.  Accordingly, the VA examiner opined that with continued PTSD treatment, there was a good prognosis for further improvement in his psychiatric condition.

In a May 2012 Statement in Support of Claim, the Veteran asserted that his condition was much worse this time.
 
In his November 2012 VA Form 9, the Veteran asserted that he was always depressed with deficiencies in most areas, such as family, judgment thinking, or mood due to obsessional rituals.  He stated that he has the inability to an effective relationship with his wife and that most times he feels emotionally cut off from others, feeling numb or losing interest in things he needs to care about.  He stated that he had difficulty in sleeping and keeping his mind on one thing.

A January 2013 Psychiatric Treatment Note reflects that the Veteran reported that he had been "not so good" the previous couple of months.  He stated that he had been adherent to his medication for the previous few months, and his PTSD symptoms were unchanged and may have even been a little worse.  He reported having nightmares 3 times a week, and that the nightmares seemed to be more vivid and disturbing lately.  He reported that he still isolated and spent large amounts of time away from family in the basement.  He described his mood as "being depressed" and as stated by the attending physician, "endorse[d] low energy and frequent anhedonia." He denied having suicidal ideation and stated that he cared about his grandchildren too much to harm himself.  He reported that he was drinking 2 - 3 shots of liquor per night at night because it helped him sleep and decrease frequency of nightmares/flashbacks.  A mental status examination reflects that the Veteran had appropriate grooming and attire; speech with the appropriate rate volume and prosody; no psychomotor agitation, retardation or involuntary movements; depressed mood; logical and goal directed thought process; denial of current suicidal or homicidal ideation; and no hallucinations or disorganized thinking or behavior.  

An October 2013 Progress Note entails a mental status examination reflecting that  the Veteran was oriented to time, place, person, and purpose.  The Veteran did not appear to be in any acute psychological distress.  There were no indications of mental content symptoms, perceptual disturbance or gross cognitive confusion.  Additionally, the note indicated that there were no indications of suicidal or violent ideation, plan or recent behaviors, and that the Veteran appeared to be at low imminent risk for self-harm.  His GAF score was 42.

A November 2015 VA examination reflects that the Veteran's level of occupational and social impairment with regards to his mental diagnosis could be best described as an occupational and social impairment with reduced reliability and productivity.  The Veteran described having an "alright" relationship with his wife, and a good relationship with his three children.  He has a close family, and that he maintains contact with his mother and siblings all the time.  In addition to describing the birth of his grandson as the "highlight of his life," he also stated that he runs into friends when he gets out, but he does not get out much, and he also sees friends at church.  His hobbies/interests include watching television and helping his wife around the house.  He described recent stress, to include the illness of his wife, who had recently had a stroke, having financial difficulties, and losing a cousin who had recently been robbed and killed.  PTSD symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names; directions or recent events; and disturbances of motivation and mood.  The examiner reported that the Veteran was casually dressed with fair grooming and hygiene.  His thoughts were logical and goal directed.  Affect was somewhat constricted.  The examiner noted that the Veteran endorsed chronic depressed mood and anhedonia.  He does not like crowds.  His appetite is fair, but reduced from the past.  No suicidal/homicidal intent or plan or history of suicide attempts reported.  He has sleep disruption on a nightly basis and has nightmares two times per month related to service.  He has daytime fatigue and irritability.   "I guess I have a quick temper."  No panic attacks.   He noticed memory difficulties, forgetting what he is intending to do.  The VA examiner found that the Veteran's PTSD symptoms were considered moderately impairing with regard to occupational functioning.  She further indicated that the Veteran may have difficulty in positions where is unable to work alone and in positions with high emotional, social, or cognitive demands.

A February 2016 VA mental health note reflects that the Veteran continued to endorse a full range of PTSD symptoms, including negative cognitions, anxiety, insomnia, intrusive thoughts and avoidance.  The Veteran continued to report distress related to strained relationships, anger/irritability, chronic pain, and intrusive thoughts related to post traumatic events.  He continued to receive support from family and friends.  Upon mental status examination, hygiene and grooming were intact.  The Veteran did not appear to be experiencing psychological distress at that time.  His mood was depressed with a congruent affect.  His thought processes were organized, clear, and free from circumstantiality, tangentially, and loose associations.  There was no evidence of delusional ideation.  The Veteran denied thought or plans to kill or hurt himself.  He had hope for the future. 

The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the Veteran's psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, however, the Board finds that the evidence does not support a rating higher than the assigned 50 percent rating at any point during the appeal period.  

The current 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of judgment; disturbances of motivation and mood; and difficulty maintaining effective relationships.  The Veteran had anxiety, depression and some social isolation, he had a fair or "alright" relationship with his wife and a good relationships with his children.  In fact, in November 2015, the Veteran indicated that he has a close family, and that even though he did not go out much, when he went out, he ran into friends, and he also saw them at church.  Further, the Veteran has consistently denied suicidal or homicidal ideation, and he has never endorsed aggression or violence as part of his service-connected PTSD symptomatology.  Moreover, the evidence does not indicate, nor has the Veteran reported, that his PTSD disability was manifested by obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptoms such as to warrant at least the next higher 70 percent rating.  Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 percent at any time during the appeal period.  

Although the Veteran did indicate irritability, he never engaged in assaultive behavior.  In other words, his irritability suggests some difficulty in establishing and maintain effective work and social relationships, but it was not productive of the complete inability to do so and thus was not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F. 3d 112   (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for the next higher 70 percent rating during any period of the appeal.  There is no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed, albeit on one occasion he was noted to have fair grooming and hygiene, and was able to take care of himself physically. The evidence also does not reflect suicidal thoughts during this period.  Further, during this period, GAF scores assigned ranged from 42 to 60.  As noted above, GAF scores ranging from 42 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board has considered the GAF scores in light of the actual symptoms of the Veteran's PTSD disability (which provide the primary basis for the rating assigned), including difficulty in establishing and maintaining social relationships, depressive moods, intrusive thoughts, sleep impairment, periodic nightmares, memory loss and short attention span.  These symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, and are consistent with the criteria for a 50 percent rating.  While the assignment of a GAF score of 60 in a June 2011 VA examination report would suggest that a lower 30 percent rating may be warranted or the GAF score of a 42 in an October 2013 VA progress note would suggest a higher 70 percent rating may be warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126 (a) (2016).

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, consideration of the Veteran's statements, along with the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected PTSD disability has resulted in no more than occupational and social impairment with reduced reliability and productivity.  Therefore, the Board finds that no higher rating is warranted, and the claim for a rating in excess of 50 percent for PTSD.



ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


